 BRANCH 6000. NATIONAL ASSN. OF LETTER CARRIERSBranch 6000, National Association of Letter Carriers(United States Postal Service, West Islip, N.Y.)and Melvin Lauber. Case 29-CB-2364-PSeptember 21, 1977DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERSJENKINS AND MURPHYOn January 27, 1977, Administrative Law JudgePhil Saunders issued the attached Decision in thisproceeding. Thereafter, the General Counsel filedexceptions and a supporting brief and Respondent,herein also called Branch 6000 or the Union, filed abrief in support of the Administrative Law Judge'sDecision.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, findings,and conclusions of the Administrative Law Judgeonly to the extent consistent herewith.We agree with the General Counsel that theAdministrative Law Judge erred in concluding thatRespondent did not violate Section 8(b)(l)(A) of theAct by virtue of its exclusion of nonmembers fromvoting on the question of whether carriers wouldhave fixed or rotating days off. The relevant andmaterial facts are fully set out in the AdminstrativeLaw Judge's Decision. Briefly, in July 1975, the U.S.Postal Service and the National Association of LetterCarriers executed a National Agreement, includingtherein provisions for local implementation ofvarious items, one of which was whether carrierswould have fixed or rotating days off. In October1975, the West Islip management and Branch 6000executed a memorandum of agreement providingthat "Carriers shall be allowed to vote each year onhaving fixed or rotating days off." In December1975, Branch 6000 stewards conducted an electionamong all of the carriers, union members andnonmembers alike. Several union members objectedto nonmembers participating in the election and,after consultation with higher union officials, theelection was set aside and a second election was heldat a union meeting from which the nonmembercarriers were excluded. By a one-vote margin, theissue was resolved in favor of fixed days off.I This is unlike the ratification of an otherwise agreed-upon contract, inwhich the required ratification is an integral part of the union's representa-uion process, and thus an internal union matter properly determinable hvunion members alone, for the same reasons the members alone may choose232 NLRB No. 52Thereafter, management put into effect the policy offixed days off for all carriers in the bargaining unit.The Administrative Law Judge concluded thatRespondent did not violate Section 8(b)(1)(A)because (I) neither management nor the Unionenvisioned nonmembers' participation in the voting,(2) the matter at issue was exclusively within theinternal domain of the Union, (3) assuming there wasa breach of contract, the contract violation did notconstitute an unfair labor practice, and (4) there isnothing in the record to show that the Union had notfairly represented all of the employees in the unit. Wedisagree and find that Respondent's refusal to permitnonunion members of the unit to vote on thequestion of fixed or rotating days off violated theAct.Contrary to the Administrative Law Judge'srationale, this is not a matter that was exclusivelywithin the internal domain of the Union and anyintent of the contracting parties to limit determina-tion of this subject to members could not becontrolling. For the subject of the vote was thespecific work schedule for the next year, a matterwhich directly concerned each employee in the unitand one of which all were entitled to express theirwishes.' Cf. International Brotherhood of Teamsters,Chauffeurs, Warehousemen and Helpers of America,Local No. 671 (Airborne Freight Corporation ofDelaware), 199 NLRB 994, 999 (1972).Limiting to union member unit employees only theright to participate in a referendum which determinesan aspect of working conditions necessarily discrimi-nates against nonunion unit employees. Where thematter at issue is of importance to all unit employees,a direct consequence of denying the right toparticipate to nonmembers is to encourage nonmem-ber unit employees to join the Union. Such conductis clearly proscribed by Section 8(a)(1) and8(b)( )(A) of the Act. The Radio Officers' Union of theCommercial Telegraphers Union, A FL JA. H. BullSteamship Company] v. N.L.R.B., 347 U.S. 17 (1954).Accordingly, we find that Respondent, by denyingnonunion unit employees the right to vote in areferendum conducted to determine specific termsand conditions of employment affecting all unitemployees, violated Section 8(b)(1)(A) of the Act.THE REMEDYHaving found that Respondent has engaged incertain unfair labor practices, we shall order that itcease and desist therefrom and take certain affirma-the negotiators. Here, in contrast, the voting was on the choice of one workschedule or another, so that the voting became a substitute for negotiationand thereby eliminated from the situation the union representation element,and with it the propnety of limiting to union members a voice in the choice.263 DECISIONS OF NATIONAL LABOR RELATIONS BOARDtive action designed to effectuate the policies of theAct.CONCLUSIONS OF LAW1. Branch 6000, National Association of LetterCarriers, is a labor organization within the meaningof Section 2(5) of the Act.2. By denying nonunion unit employees the rightto vote in a referendum conducted to determinespecific terms and conditions of employment affect-ing all employees in the West Islip, New York,collective-bargaining unit, Respondent has engagedin, and is engaging in, unfair labor practices withinthe meaning of Section 8(b)(1)(A) of the Act.3. The aforesaid unfair labor practices are unfairlabor practices affecting commerce within the mean-ing of Section 2(6) and (7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National LaborRelations Board hereby orders that the Respondent,Branch 6000, National Association of Letter Carri-ers, West Islip, New York, its officers, agents, andrepresentatives, shall:I. Cease and desist from denying nonunion unitemployees the right to vote in a referendum conduct-ed to determine specific terms and conditions ofemployment affecting all employees in the WestIslip, New York, bargaining unit represented byRespondent.2. Take the following affirmative action designedto effectuate the policies of the Act:(a) Set aside, cancel, and invalidate the results ofthe most recent annual election conducted pursuantto the October 1975 Local Memorandum of Under-standing among union members of the bargainingunit to determine whether the days off of thebargaining unit carriers shall be "fixed" days off or"rotating" days off, and, within 30 days of the date ofthis Decision and Order, conduct another electionamong all of the carriers in the bargaining unit todetermine whether the days off of the bargaining unitcarriers shall be "fixed" days off or "rotating" daysoff.(b) Post at its business offices, meeting halls, andall other places where notices to members arecustomarily posted, copies of the attached noticemarked "Appendix."2Copies of said notice, onforms provided by the Regional Director for Region29, after being duly signed by an authorizedrepresentative, shall be posted by Respondentimmediately upon receipt thereof, and be maintainedby it for 60 consecutive days thereafter, in conspicu-ous places, including all places where notices tomembers are customarily posted. Reasonable stepsshall be taken by Respondent to insure that saidnotices are not altered, defaced, or covered by anyother material.(c) Furnish the Regional Director for Region 29signed copies of said notice for posting by theEmployer, if the Employer is willing, in places wherenotices to its employees are customarily posted.Copies of said notice, to be provided by saidRegional Director, after being signed by a dulyauthorized representative of Respondent, shall beforthwith returned to said Regional Director fortransmission by him to the Employer.(d) Notify the Regional Director for Region 29, inwriting, within 20 days from the date of this Order,what steps Respondent has taken to comply here-with.2 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted by Orderof the National Labor Relations Board" shall read "Posted Pursuant to aJudgment of the United States Court of Appeals Enforcing an Order of theNational Labor Relations Board."APPENDIXNOTICE To MEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT discriminate against nonmemberbargaining unit employees by denying them theright to vote in an election conducted to deter-mine specific terms and conditions of employ-ment affecting all employees employed in theWest Islip, New York, bargaining unit represent-ed by us for purposes of collective bargaining.WE WILL set aside, cancel, and invalidate theresults of the most recent annual election con-ducted pursuant to the October 1975 Memoran-dum of Understanding among union members ofthe bargaining unit to determine whether the daysoff of the bargaining unit carriers shall be "fixed"days off or "rotating" days off, and, within 30days from the date of the Decision and Orderentered in this proceeding, conduct anotherelection among all of the carriers in the bargain-ing unit to determine whether the days off of thebargaining unit carriers shall be "fixed" days offor "rotating" days off.BRANCH 6000, NATIONALASSOCIATION OF LETTERCARRIERS264 BRANCH 6000, NATIONAL ASSN. OF LETTER CARRIERSDECISIONSTATEMENT OF THE CASEPHIL SAUNDERS, Administrative Judge: Based on acharge filed on January 7, 1976, by Melvin Lauber, hereinthe Charging Party, a complaint against Branch 6000,National Association of Letter Carriers, (United States)Postal Service, West Islip, New York,1herein the Respon-dent Union, the Union, or Branch 6000, was issued onAugust 13, 1976, alleging violations of Section 8(b) 1)(A) ofthe National Labor Relations Act, as amended. TheRespondent Union filed an answer to the complaintdenying it had engaged in the alleged unfair laborpractices, and subsequent to the hearing before me on thismatter, the Union filed a brief.Upon the entire record in this case, and from myobservation of the witnesses and their demeanor,2I makethe following:FINDINGS OF FACTThe Board has jurisdiction over this matter by virtue ofSection 1209 of the Postal Reorganization Act. The facilityinvolved in this proceeding is the U.S. Post Office locatedat 480 Union Street, West Islip, New York, herein calledthe Employer or West Islip. The Respondent Union is alabor organization within the meaning of Section 2(5) ofthe Act.The Unfair Labor PracticesThe Respondent Union represents letter carriers atapproximately 110 post offices on Long Island, but incertain instances each of them conducts separate localnegotiations for their own particular office. The soleconduct complained of in the instant case is the refusal ofthe Respondent Union to allow nonmembers of West Islipto vote on whether or not to accept fixed or rotating daysoff.It appears that the regular workweek for Postal Serviceemployees is 5 days. However, days off may be distributedamong employees as either "fixed" days off or "rotating"days off. Under the fixed method an individual employeehas the same day off each week -e.g., every Wednesdayand every Sunday. Under the rotating method theindividual has different days off each week -e.g.,Wednesday and Sunday I week, Saturday and Sunday thenext week.In July 1975, the U.S. Postal Service and the NationalAssociation of Letter Carriers entered into a nationalbargaining agreement, but with provisions therein permit-ting local implementation of various and numerous items(22 of them) through negotiation of local understandingsduring the 30 days following October 1975, and included insuch items is the establishment of a regular workweek of 5days with either fixed or rotating days off.The proper name and designation as corrected at the heanng.2 The facts found herein are based on the record as a whole upon myobservation of the witnesses. The credibility resolutions herein have beenderived from a review of the entire testimonial record and exhibits with dueregard for the logic of probability, the demeanor of the witnesses, and theteaching of N. L.R. B. v. Wallon Manufacturing Company & Loganville PantsPrior to the October 1975 local negotiation period,Branch 6000 sent to the shop stewards at each of its postoffices a letter containing bargaining instructions andstatements as to the Union's position on the 22 items, andwith respect to days off the letter stated that the Union'sposition was to negotiate for "Whatever the membership inyour station desire." Then in October 1975, pursuant to thenational agreement, management and Branch 6000 negoti-ators at the facility of the Employer, executed a localmemorandum of understanding, providing that "Carriersshall be allowed to vote each year on having fixed orrotating days off."In December 1975, the Union's shop steward, DennisVan Bomel, conducted an election among all the carriers inthe unit working at West Islip, and had then cast a ballotfor either fixed or rotating days off. However, severalmembers of the Respondent Union objected to thisprocedure and the fact that nonmembers of the Union hadsubmitted ballots. Steward Van Bomel then contactedcertain officials of the Respondent Union, and upon theirinstructions the above election was set aside. The Respon-dent Union then held a meeting, from which nonmemberswere excluded, and at this meeting a second vote on theselection of fixed or rotating days off was taken, and theresult was in favor by one vote of fixed days off. ShopSteward Van Bomel then communicated this result to themanagement at West Islip and, in accordance therewith,management initiated fixed days off for the calendar year1976, and by so doing changed the practice of havingrotating days off. A few days after this second vote wastaken, Melvin Lauber, the Charging Party herein, workingat West Islip and a nonmember of the Union, gave awritten objection to the Employer's supervisor, Ed Greene,relative to the outcome of this vote. In turn, Greeneforwarded Lauber's complaint to the postmaster of theEmployer. The postmaster called the U.S. Postal ServiceLabor Relations Staff, who, in turn, instructed thepostmaster at West Islip to initiate fixed days off, asaforestated.The General Counsel maintains and argues that theRespondent Union negotiated certain contract benefits,and that the particular benefit involved therein -whetherthe days off would be fixed or rotating -was a right for allthe carriers in the unit to determine. The General Counselalso contends that this is not a contract ratification vote asthe contract had already been settled and signed, but ratherthe vote is an implementation of a contract right. TheGeneral Counsel further asserts that the decision inMiranda Fuel Company, Inc., 140 NLRB 181 (1962), clearlyestablishes that the denial by a union to any employee of acontract right is a violation of Section 8(bX IXA) of the Act,and that such is particularly acute in the instant casebecause the denial involved was the protected right ofemployees to refrain from union membership.Miranda holds that a bargaining representative and anemployer violated Sections 8(bX2) and (IXA) and 8(a)(3)Co., 369 U.S. 404, 408 (1962). As to those witnesses testifying incontradiction on the findings herein, their testimony has been discredited.either as having been in conflict with the testimony of credible witnesses orbecause it was in and of itself incredible and unworthy of belief. Alltestimony has been reviewed and weighed in the light of the entire record.265 DECISIONS OF NATIONAL LABOR RELATIONS BOARDand (1) of the Act, respectively, when the union attempts tocause or does cause an employer to derogate the employ-ment status of an employee for arbitrary or irrelevantreasons or upon the basis of an unfair classification.Moreover, Miranda dealt with a denial of a seniority right.As pointed out, article XXX of the national collective-bargaining agreement, which establishes the framework forthe local negotiations at West Islip, clearly provides thatthe selection of fixed or rotating days off is to beimplemented through local union-management negotia-tions, and nothing in this provision suggests participationby nonunion carriers.3Moreover, immediately prior to thelocal negotiations, the Respondent Union instructed all ofits shop stewards as to the Union's position on the 22 items,and in the same document also specifically informed thestewards that they could read such instructions or guidancesuggestions at local union meeting with members inattendance,4and I am in agreement that the subsequentsecond voting on days off at West Islip, as aforestated, is aproper local implementation procedure of these instruc-tions. As also indicated, the overall reactions of the partiesreveal that the idea of nonmembers voting on the days-offissue was never seriously considered until the circum-stances and events in question here, and management atWest Islip obviously never manifested any real concern fornonmember voting rights, but rather delegated the wholeprocess to the Union.5Furthermore, individual members ofthe Union, at the initial balloting, immediately objected tononmember participation, thus reflecting an expectationthat voting was for members only, and higher officials ofthe Union also shared this viewpoint as they instructed theshop steward to conduct a second ballot at a closed unionmeeting, as detailed earlier herein. Finally, both the PostalService Labor Relations Staff and the West Islip manage-ment accepted the result of this second vote even thoughboth were fully aware that nonmembers had been excludedfrom this second voting.It also appears to me that the Charging Party, byinsisting after the terms of the national bargaining contractwere agreed upon that the local implementation procedurecontained therein, including days off, be voted on by allcarriers, including nonmembers of the Respondent Union,is an attempt to bargain not with respect to "wages, hours,and other terms and conditions of employment," but withrespect to a matter which was exclusively within theinternal domain of the Union. At some point duringnegotiations, management gave up the right to determinewhether fixed or rotating days would be scheduled, and atthis stage the Union would have then been entitled todecide this question itself, but instead, it opened the:* See G.C. Exh. 2.See Resp. Exh. I.' The West Islip local memorandum of understanding (G.C. Exh. 3),does contain the provision that "Carriers shall be allowed to vote each yearon having fixed or rotating days off." Admittedly, the terms "Camers" canrefer to all carriers, members and nonmembers alike, but, as pointed out, itis equally consistent with the agreement as a whole to interpret this term asdecision to its membership and in so doing reserved theright for members in all the local offices to exercise theirvote as to 22 items. This was clearly a collective-bargainingdecision, and the courts and the Board have longrecognized an unqualified right to exclude nonmembersfrom collective-bargaining decisions.The General Counsel seeks to argue this case on thegrounds that, in excluding nonmembers from the days offvote, Branch 6000 denied them a specific contract rightunder the local West Islip agreement. However, evenassuming the validity of this contention, it has long beenrecognized that a contract violation is not of itself an unfairlabor practice. Moreover, Section 10(a) of the Act empow-ers the Board only to prevent statutory unfair laborpractices. As pointed out, Congress chose not to grant theBoard jurisdiction over disputes of purely contractualorigin, and Section 301 specifically vests jurisdiction oversuits for violation of contracts between employers andlabor organizations in the courts. The Charging Party maypossibly have a remedy against the Union and/or theEmployer arising under the local agreement, but he doesnot have a remedy with the Board.While the decision in Ford Motor Company v. Huffman,345 U.S. 330 (1953), teaches that a wide range ofreasonableness must be allowed a bargaining representa-tive in serving the unit it represents, the bargainingrepresentative is still always subject to complete good faithand honesty of purpose in the exercise of its discretion.Under the circumstances in the instant case, the Respon-dent Union, in my opinion, did not violate its duty of fairrepresentation to all the employees in the unit when itrestricted the off days vote at West Islip to members of theUnion, nor is there any evidence that the motivation inbargaining and then designating the 22 items for localdeterminations by its members at the various offices, wasany more that than a fair and reasonable solution to localwishes and desires, and there is lacking any proof that suchwas unfair or arbitrary. Moreover, the complaint does notallege that the fixed days off method discriminates againstthe Charging Party individually or against nonmembers ingeneral. Likewise, the complaint does not allege thatBranch 6000 at any time acted with malice or in bad faith.CONCLUSIONS OF LAWThe Respondent Union has not violated the Act asalleged in the complaint.[Recommended Order for dismissal omitted from publi-cation.]designating only the West Islip members of the Respondent Union. Forexample, at p. 7 the memorandum states that it constitutes an agreementbetween "the letter Carriers of West Islip, of Branch 6000, NALC AFL-CIO, and the Management ...at West Islip." Here the term "LetterCarners of West Islip" is differentiated from the term "Branch 6000,NALC," and yet the phrase quite clearly refers only to the union membersof West Islip.266